DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 10/31/2022 is acknowledged.
Claims 1, 11, and 27 are amended.

Response to Amendment
Amendments filed on 10/31/2022 are entered for prosecution. Claims 1, 11, 21, 22, 24, 25, 27-31, 33, 34, and 36-38 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the clam amendments.
Applicant’s amendments to the claim 27 has overcome the objection to the claim 27 previously set forth in the Non-Final Action mailed 7/29/2022.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 11 (pages 10-13) in a reply filed 10/31/2022 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using a newly introduced reference (da SILVA 2) [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 24, 25, 29, 33, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 36.331 (“3GPP; TSG-RAN; E-UTRA; RRC; Protocol specification (Release 15)”, V15.5.1, April 22, 2019, hereinafter TS 36.331) in view of da SILVA et al. (US 2022/0182893 A1, hereinafter da SILVA 2) claiming benefit to and fully-supported by US provisional applications 62/825,430 filed on Mar. 28, 2019.

Regarding claim 1:
TS 36.331 teaches a method, performed by a user equipment (UE), of performing frequency measurement, (see, TS 36.331, Section 5.3.8) the method comprising: 
receiving, from a base station (BS), a radio resource control (RRC) release message comprising suspend configuration information (see, TS 36.331: Figure 5.3.8.1-1: RRC connection release, successful; Section 5.3.8.2 “E-UTRAN initiates the RRC connection release procedure to a UE in RRC_CONNECTED …”; Section 5.3.8.3 Reception of the RRCConnectionRelease by the UE, “The UE shall: … 1> else: … 2> if the releaseCause received in the RRCConnectionRelease message indicates rrc-Suspend”) and measurement configuration information for frequency measurement in at least one of an idle mode or an inactive mode (see, TS 36.331: Section 5.3.8.3 Reception of the RRCConnectionRelease by the UE, “The UE shall: … 1> if the RRCConnectionRelease message includes the measIdleConfig”); 
entering the inactive mode based on the suspend configuration information (see, TS 36.331: Section 5.3.1.1, page 67, “A UE in RRC_CONNECTED enters RRC_INACTIVE when the network indicates RRC connection suspension in RRCConnectionRelease message.”);
starting a first timer, based on the measurement configuration information (see, TS 36.331: Section 5.3.8.3, “The UE shall: … 2> start T331 with the value of measIdleDuration;”, wherein the T331 timer is equivalent to a first timer. Also, see page 844 of TS 36.331: T331 Timer which starts upon receiving RRCConnectionRelease message including measIdleConfig.).
TS 36.331 does not explicitly teach wherein starting a first timer in the inactive mode and performing the frequency measurement while the first timer is running and the UE is in the inactive mode. However, starting a first timer in the inactive mode and performing the frequency measurement while the first timer is running are implied in TS 36.331 because when the UE receives a RRCConnectionRelease with rrc_Suspend indication and measIdleConfig, the UE enters RRC_INACTIVE, starts T331 timer, performs the frequency measurement while in the inactive mode and while the T331 time is running. 
Additionally, in the same field of endeavor, da SILVA 2 teaches wherein starting a first timer in the inactive mode (see, da SILVA 2: para. [0143] teaches wherein “The UE enters a dormant state and starts a timer (e.g., T331)”, wherein the T331 timer is equivalent to the first timer. According to para. [0138] of da SILVA 2, the dormant state includes (LTE/NR IDLE, LTE IDLE with suspended, LTE/NR INACTIVE), support is found in page 23 of 62/825,430); and performing the frequency measurement while the first time is running and the UE is in the dormant state including the inactive mode (see, da SILVA 2: para. [0144] teaches wherein “While in the dormant state (and while the timer is running), the UE performs dormant state early measurements (i.e., idle/inactive state or mode measurements) in accordance with the measurement configuration(s)”. Accordingly, the frequency measurement is performed while the first timer is running and the UE is in the inactive state, support is found in page 23 of 62/825,430). 
Accordingly, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TS 36.331 to include the teachings of da SILVA 2 in order to handle inactive/idle measurement configuration the UE applies during a dormant state (LTE/NR IDLE, LTE IDLE with suspended, LTE/NR INACTIVE) (see, da SILVA 2: para. [0138], support is found in page 23 of 62/825,430). 
TS 36.331 further teaches wherein in case that the UE fails to find a suitable cell in a cell reselection procedure and camps on an access acceptable cell in the inactive mode (see, TS 36.331: Section 5.3.17.2, “If the UE in RRC_INACTIVE state fails to find a suitable cell and camps on the acceptable cell to obtain limited service as defined in TS 36.304 [4], the UE shall: 1> perform the actions upon leaving RRC_INACTIVE as specified in 5.3.12 with release cause 'other'.”) or in case that an RRCResume message is received and configuration information included in the RRCResume message is not applicable, transitioning from the inactive mode to the idle mode (see, TS 36.331: Section 5.3.12, “Upon leaving … RRC_INACTIVE, the UE shall: … 1> if leaving RRC_CONNECTED was not triggered by reception of the MobilityFromEUTRACommand message, inter-RAT cell reselection while the UE is in RRC_INACTIVE or by selecting an inter-RAT cell while T311 was running: … 2> enter RRC_IDLE and perform procedures as specified in TS 36.304 [4], clause 5.2.7;”. Accordingly, TS 36.331 teaches wherein if the UE in RRC_INACTIVE state fails to find a suitable cell and camps on the acceptable cell to obtain limited service, the UE enters RRC_IDLE.).
TS 36.331 further teaches wherein maintaining the running of the first timer (see, TS 36.331: Section 5.3.12, “Upon leaving … RRC_INACTIVE, the UE shall: … 1> stop all timers that are running except … T331;”), wherein in case that the running of the first timer is maintained in the idle mode, the UE continues the frequency measurement (see, TS 36.331: Section 5.6.20 Idle Mode Measurements; Section 5.6.20.2, “While T331 is running, the UE shall: … 4> perform measurements in the carrier frequency and bandwidth indicated by carrierFreq and allowedMeasBandwidth within the corresponding entry;”).

Regarding claim 11:
	TS 36.331 teaches a user equipment (UE) (see, TS 36.331: Figure 5.3.8.1-1, UE) for performing frequency measurement in an idle mode or an inactive mode, the UE comprising: a transceiver (note that every user equipment has a transceiver); and at least one processor (note that every user equipment has a processor) combined with the transceiver and configured to perform the method of claim 1. Therefore, claim 11 is rejected under similar rationale to claim 1.

Regarding claim 24:
As discussed above, TS 36.331 in view of da SILVA 2 teaches all limitations in claim 1.
	TS 36.331 further teaches wherein in case that a cell using a different radio access technology (RAT) is selected in a cell reselection procedure, stopping the first timer (see, TS 36.331: Section 5.3.3.4 Reception of the RRCConnectionSetup by the UE, “The UE shall: … 1> perform the radio resource configuration procedure in accordance with the received radioResourceConfigDedicated and as specified in 5.3.10; … 1> set the content of RRCConnectionSetupComplete message as follows: … 2>	if the UE is connected to EPC: 3> except for NB-IoT: … 4> stop T331, if running;”); and releasing the measurement configuration information (see, TS 36.331: Section 5.6.20.3, “The UE Shall: 1> if T331 expires or is stopped: 2> release the VarMeasIdleConfig;”).

Regarding claim 25:
As discussed above, TS 36.331 in view of da SILVA 2 teaches all limitations in claim 1.
	TS 36.331 further teaches wherein in case that a cell selected based on a cell reselection procedure is not a validity area, stopping the first timer (see, TS 36.331: Section 5.6.20.2, “While T311 is running, the UE shall: … 1> if validityArea is configured in VarMeasIdleConfig and UE reselects to a serving cell whose physical cell identity does not match any entry in validityArea for the corresponding carrier frequency: 2> stop T331;”); and releasing the measurement configuration information (see, TS 36.331: Section 5.6.20.3, “The UE Shall: 1> if T331 expires or is stopped: 2> release the VarMeasIdleConfig;”).

Regarding claim 29:
As discussed above, TS 36.331 in view of da SILVA 2 teaches all limitations in claim 1.
	TS 36.331 further teaches wherein the RRC release message comprises information indicating whether to release stored configuration information, and wherein the starting of the first timer, based on the measurement configuration information, in the inactive mode (see, TS 36.331: Section 5.3.8.3 Reception of the RRCConnectionRelease by the UE, “The UE shall: … 1> if the RRCConnectionRelease message includes the measIdleConfig:”) comprises: releasing preset measurement configuration information (“2> clear VarMeasIdleConfig and VarMeasIdleReport;”), and starting the first timer based on the measurement configuration information (“2> start T331 with the value of measIdleDuration;”).

Regarding claim 33:
Claim 33 recites the UE of claim 11 further configured to perform the method of claim 24, and contains no additional limitations. Therefore, claim 33 is also rejected under similar rationale to claim 24.

Regarding claim 34:
Claim 34 recites the UE of claim 11 further configured to perform the method of claim 25, and contains no additional limitations. Therefore, claim 34 is also rejected under similar rationale to claim 25.

Regarding claim 38:
Claim 38 recites the UE of claim 11 further configured to perform the method of claim 29, and contains no additional limitations. Therefore, claim 38 is also rejected under similar rationale to claim 29.

Claims 21, 22, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over TS 36.331 in view of da SILVA 2 further in view of 3GPP TS 38.331 (“3GPP; TSG-RAN; NR; RRC; Protocol specification (Release 15)”, V15.5.1, April 16, 2019, hereinafter TS 38.331).

Regarding claim 21: 
As discussed above, TS 36.331 in view of da SILVA 2 teaches all limitations in claim 1.
TS 36.331 in view of da SILVA 2 does not explicitly teach wherein in case that a paging message is received, transitioning from the inactive mode to the idle mode, when identification information of the UE is included in the received paging message.
In the same field of endeavor, TS 86.331 teaches wherein in case that a paging message is received (see, TS 38.331: Section 5.3.2.3 Reception of the Paging message by the UE), transitioning from the inactive mode to the idle mode, when identification information of the UE is included in the received paging message (see, TS 38.331: Section 5.3.2.3, “Upon receiving the Paging message, the UE shall: … 1> if in RRC_INACTIVE, for each of the PagingRecord, if any, included in the Paging message: … 2> else if the ue-Identity included in the PagingRecord matches the UE identity allocated by upper layers: … 3>	 perform the actions upon going to RRC_IDLE”).
Accordingly, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TS 36.331 in view of da SILVA 2 to include the teachings of TS 38.331 in order to transition the UE from the INACTIVE mode to the IDLE mode on predefined conditions for lower energy consumption of the UE. 
TS 36.331 in view of da SILVA 2 further teaches wherein maintaining the running of the first timer (see, TS 36.331: Section 5.3.12, “Upon leaving … RRC_INACTIVE, the UE shall: … 1> stop all timers that are running except … T331;”. The Examiner notes that although TS 36.331 only discloses that the UE stops all timers that are running except … T331 upon leaving … RRC_INACTIVE, it is obvious that the T331 is maintained upon entering RRC_IDLE in order to perform dormant state early measurements when the UE is in any of the dormant state such as LTE/NR IDLE, LTE IDLE with suspended, or LTE/NR INACTIVE (see, da SILVA 2: para. [0138] [0143] [0144], support is found in page 23 of 62/825,430.)). 

Regarding claim 22:
As discussed above, TS 36.331 in view of da SILVA 2 teaches all limitations in claim 1.
TS 36.331 in view of da SILVA 2 does not explicitly teach wherein starting a second timer after the RRCResume Request message is transmitted; in case that the second timer expires, transitioning from the inactive mode to the idle mode.
In the same field of endeavor, TS 38.331 further teaches wherein starting a second timer (i.e., timer T319) after the RRCResume Request message is transmitted (see, TS 38.331: Section 5.3.13.2 “The UE initiates the procedure when upper layers of AS (when responding to RAN paging or upon triggering RNA updates while the UE is in RRC_INACTIVE) requests the resume of a suspended RRC connection. … Upon initiation of the procedure, the UE shall: … 1> start timer T319; … 1> initiate transmission of the RRCResumeRequest message or RRCResumeRequest1”); in case that the second timer expires, transitioning from the inactive mode to the idle mode (see, TS 38.331: Section 5.3.13.5, “The UE shall: 1> if timer T319 expires … 2> perform the actions upon going to RRC_IDLE”).
Accordingly, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TS 36.331 in view of da SILVA 2 to include the teachings of TS 38.331 in order to transition the UE from the INACTIVE mode to the IDLE mode on predefined conditions for lower energy consumption of the UE. 
TS 36.331 further teaches wherein maintaining the running of the first timer (see, TS 36.331: Section 5.3.12, “Upon leaving … RRC_INACTIVE, the UE shall: … 1> stop all timers that are running except … T331;” The Examiner notes that although TS 36.331 only discloses that the UE stops all timers that are running except … T331 upon leaving … RRC_INACTIVE, it is obvious that the T331 is maintained upon entering RRC_IDLE in order to perform dormant state early measurements when the UE is in any of the dormant state such as LTE/NR IDLE, LTE IDLE with suspended, or LTE/NR INACTIVE (see, da SILVA 2: para. [0138] [0143] [0144], support is found in page 23 of 62/825,430.)).
	
Regarding claim 30:
	Claim 30 recites the UE of claim 11 further configured to perform the method of claim 21, and contains no additional limitations. Therefore, claim 30 is also rejected under similar rationale to claim 21.

Regarding claim 31: 
Claim 31 recites the UE of claim 11 further configured to perform the method of claim 22, and contains no additional limitations. Therefore, claim 31 is also rejected under similar rationale to claim 22.

Claims 27-28 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over TS 36.331 in view of da SILVA 2 further in view of TS 38.331 further in view of Da Silva et al. (WO 2020/202101 A1, hereinafter Da Silva) claiming benefit to and fully-supported by US provisional applications 62/830,015 filed Apr. 5, 2019.

Regarding claim 27:
As discussed above, TS 36.331 in view of da SILVA 2 teaches all limitations in claim 1.
TS 36.331 in view of da SILVA 2 does not explicitly teach storing configuration information about a master cell group (MCG) Scell or a secondary cell group (SCG), based on the RRC release message.
	In the same field of endeavor, TS 38.331 teaches wherein storing configuration information about a master cell group (MCG) Scell or a secondary cell group (SCG), based on the RRC release message (see, TS 38.331: Section 5.3.8.3 Reception of the RRCRelease message by the UE, “The UE shall: … 1> if the RRCRelease includes suspendConfig: … 2> if the RRCRelease message with suspendConfig was received in response to an RRCResumeRequest or an RRCResumeRequest1: … 3> in the stored UE Inactive AS context: … 2> else: 3> store in the UE Inactive AS Context the configured suspendConfig, … ”, wherein the UE Inactive AS Context is equivalent to the configuration information about a MCG SCell or a SCG because MCG SCell or a SCG configuration is stored in the UE Inactive AS Context.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TS 36.331 in combination of da SILVA 2 to include the teachings of TS 38.331 in order to store for future uses until it is necessary to release the configuration information. 
	TS 36.331 in view of da SILVA 2 and TS 38.331 does not explicitly teach wherein the RRCResume message comprises information indicating whether to restore the configuration information about the MCG Scell or the SCG, and the configuration information about the MCG Scell or the SCG is released or restored based on the information indicating whether to restore the configuration information about the MCG Scell or the SCG.
In the same field of endeavor, Da Silva teaches wherein the RRCResume message comprises information indicating whether to restore the configuration information about the MCG Scell or the SCG (see, Da Silva: page 13 teaches wherein “the method at the UE comprises: configuring trigger conditions for resuming SCells configurations (e.g., MCG SCells): … In the RRC Resume message.”, support is found in page 15 of 62/830,015), and the configuration information about the MCG Scell or the SCG is released or restored based on the information indicating whether to restore the configuration information about the MCG Scell or the SCG (see, Da Silva: pages 13-14 teach wherein “Upon resuming, the UE: If Resume message does not indicate to restore the MCG SCells, the UE releases the stored MCG SCells; … If indicated to restore the MCG SCells or if there is full/delta configuration of MCG SCells included in the RRC Resume message: apply the full/delta SCell configuration”, support is found in pages 15-16 of 62/830,015).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TS 36.331 in combination of da SILVA 2 and TS 38.331 to include the teachings of Da Silva in order for the network to indicate to the UE whether to release the stored MCG SCell in the UE Inactive AS context, restore them, replace them partially (keep some, release some, add new ones), or replace them completely with new configuration (see, Da Silva: pages 8-9, support is found in page 14 of 62/830,015). 

Regarding claim 28: 
As discussed above, TS 36.331 in view of da SILVA 2, TS 38.331 and Da Silva teaches all limitations in claim 27.
	TS 38.331 further teaches wherein, in case that an RRCSetup message is received, the configuration information about the MCG Scell or the SCG is discarded (see, TS 36.331: Section 5.3.3.4 Reception of the RRCSetup by the UE, “1> if the RRCSetup is received in response to an RRCResumeRequest or RRCResumeRequest1: 2> discard any stored UE Inactive AS context”).

Regarding claim 36:
Claim 36 recites the UE of claim 11 further configured to perform the method of claim 27, and contains no additional limitations. Therefore, claim 36 is also rejected under similar rationale to claim 27.

Regarding claim 37:
Claim 37 recites the UE of claim 36 further configured to perform the method of claim 28, and contains no additional limitations. Therefore, claim 37 is also rejected under similar rationale to claim 28.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471